Electronically Filed
                                                        Supreme Court
                                                        SCWC-30469
                                                        28-NOV-2011
                                                        03:53 PM



                           NO. SCWC-30469


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



       RICHARD BLAISDELL, Petitioner/Plaintiff-Appellant,


                                vs.


  DEPARTMENT OF PUBLIC SAFETY, Respondent/Defendant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 30469; CIV. NO. 04-1-1455)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

       (By: Recktenwald, C.J. Nakayama, and Duffy, JJ.,

      Circuit Judge Chang in place of McKenna, J., recused,

              and Acoba, J., dissenting separately)


          Petitioner/Plaintiff-Appellant’s application for writ


of certiorari filed on October 12, 2011, is hereby rejected.


          DATED:   Honolulu, Hawai'i, November 28, 2011.

Richard Blaisdell,              /s/ Mark E. Recktenwald

Petitioner/Plaintiff-

Appellant, pro se on the        /s/ Paula A. Nakayama

application

                                /s/ James E. Duffy, Jr.


                                /s/ Gary W. B. Chang